    Case 20-02780-dd                    Doc 9      Filed 07/08/20 Entered 07/09/20 00:31:45                                         Desc Imaged
                                                  Certificate of Notice Page 1 of 6

Information to identify the case:
Debtor
                The Windermere Club, LLC                                                    EIN:   31−1762633
                Name

United States Bankruptcy Court      District of South Carolina                              Date case filed for chapter:       11       7/2/20

            20−02780−dd
 Case number:

Official Form 309F2 (For Corporations or Partnerships under Subchapter V)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 12 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                      The Windermere Club, LLC


  2. All other names used in the dba Windermere Golf and Country Club
     last 8 years


  3. Address                                 PO Box 290730
                                             Columbia, SC 29229

  4. Debtor's attorney                       Jane H. Downey
       Name and address                      Moore Taylor Law Firm, P.A.                                 Contact phone 803−796−9160
                                             1700 Sunset Blvd
                                             PO Box 5709                                                 Email: jane@mttlaw.com
                                             West Columbia, SC 29171

  5. Bankruptcy trustee                                                                                  Contact phone _____________
      Name and address                       None
                                                                                                         Email: None


  6. Bankruptcy clerk's office                                                                            Hours open:
                                            J. Bratton Davis United States                                9:00 am − 5:00 pm
       Documents in this case may be filed
      at this address.                      Bankruptcy Courthouse
      You may inspect all records filed in 1100 Laurel Street                                             Contact phone 803−765−5436
      this case at this office or online at Columbia, SC 29201−2423
      www.pacer.gov.                                                                                      Date: 7/6/20

                                                                                                           For more information, see page 2 >




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                Notice of Chapter 11 Bankruptcy Case                         page 1
    Case 20-02780-dd                   Doc 9       Filed 07/08/20 Entered 07/09/20 00:31:45                                        Desc Imaged
                                                  Certificate of Notice Page 2 of 6
Debtor The Windermere Club, LLC                                                                                          Case number 20−02780−dd


  7. Meeting of creditors                                                                                Location:
       The debtor's representative must   August 6, 2020 at 09:30 AM
      attend the meeting to be questioned                                                                U.S. Trustee's Office, Room 557,
      under oath.                         The meeting may be continued or adjourned to a later           Strom Thurmond Federal Building,
      Creditors may attend, but are not   date. If so, the date will be on the court docket.             1835 Assembly Street, Columbia, SC
      required to do so.                                                                                 29201

  8. Proof of claim deadline                 Deadline for filing proof of claim:
                                             For all creditors (except a governmental                     9/10/20
                                             unit):
                                             For a governmental unit:                                     12/29/20
                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk's office.
                                             Your claim will be allowed in the amount scheduled unless:
                                             • your claim is designated as disputed, contingent, or unliquidated;
                                             • you file a proof of claim in a different amount; or
                                             • you receive another notice.
                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.
                                             You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer
                                             can explain. For example, a secured creditor who files a proof of claim may surrender important
                                             nonmonetary rights, including the right to a jury trial.


  9. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it
     deadline                                excepted from discharge, you must start a judicial
       The bankruptcy clerk's office must    proceeding by filing a complaint by the deadline stated
      receive a complaint and any            below.
      required filing fee by the following   Deadline for filing the complaint:                           10/5/20
      deadline.


                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  10. Creditors
      address
                with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  11. Filing a Chapter 11
      bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. The debtor will
                                             generally remain in possession of the property and may continue to operate the debtor's business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  12. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                             paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                Notice of Chapter 11 Bankruptcy Case                          page 2
       Case 20-02780-dd        Doc 9    Filed 07/08/20 Entered 07/09/20 00:31:45              Desc Imaged
                                       Certificate of Notice Page 3 of 6
                                       United States Bankruptcy Court
                                        District of South Carolina
In re:                                                                                  Case No. 20-02780-dd
The Windermere Club, LLC                                                                Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0420-3           User: admin                  Page 1 of 4                   Date Rcvd: Jul 06, 2020
                               Form ID: b309f2              Total Noticed: 175


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 08, 2020.
db             +The Windermere Club, LLC,     PO Box 290730,    Columbia, SC 29229-0013
543871875      +1-2-1 Marketing,    151 N. Maitland Ave #948193,     Maitland FL 32751-5515
543871876      +Adidas,    685 Cedar Crest Road,    Spartanburg SC 29301-5199
543871877      +Adrian Green,    61 Red Pine Ct.,    Blythewood SC 29016-7324
543871878      +Ahead, LLC,    270 Samuel Barnet Blvd,     New Bedford MA 02745-1219
543871879      +Al Brazell,    6 Newstead Court,    Columbia SC 29229-8776
543871880      +Alan Katzner,    200 Pinewood Cottage Ln.,     Blythewood SC 29016-7872
543871881      +Albert Melton,    217 N, Melton Rd.,     Blythewood SC 29016-8839
543871882      +Amer Sports,    130 East Randolph St, Ste. 600,     Chicago IL 60601-6164
543871883       American Materials Company, LLC,     1410 Commonwealth Dr., Ste. 201,     Charleston SC 29403
543871885       Angelique St. Rose,    8 Asheville Lane,     Blythewood SC 29016
543871886      +Anthony Watson,    408 Old Course Loop,     Blythewood SC 29016-8928
543871887      +Ashok Marlapudi,    16 Wading Bird Loop,     Blythewood SC 29016-5906
543871888      +Attorney General of the United States,      Civil Division, Bankruptcy Section,
                 US Department of Justice,     Washington DC 20530-0001
543871889     ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
               (address filed with court: Bank of America,       PO Box 15726,    Wilmington DE 19886-5726)
543871890      +Beau Chisenhall,    1009 Florence St.,     Columbia SC 29201-1509
543871891      +Benjamin E. Grimsley,     Grimsley Law Firm, LLC,    PO Box 11682,    Columbia SC 29211-1682
543871892      +Bill Kimrey,    108 Winding Rd,     Irmo SC 29063-9282
543871893      +Bill Miller,    2200 Riding Ridge Rd.,     Columbia SC 29223-6723
543871894      +Billy Johnson,    2 Habersham Way,    Blythewood SC 29016-8295
543871895       Blanchard Machinery Company,     PO Box 402197,    Atlanta GA 30384-2197
543871896      +Blythewood Oil Company,     PO Box 123,    Blythewood SC 29016-0123
543871897      +Bob Stringer,    132 Tram O Shanter Dr.,     Blythewood SC 29016-9456
543871898      +Brian Alchermes,    524 Hogans Run,     Columbia SC 29229-3371
543871899      +Bridgestone Golf, Inc.,     15320 Industrial Park Blvd,    Covington GA 30014-6428
543871900      +Bridgett Dorsey,    927 Near Creek Dr.,     Blythewood SC 29016-6906
543871901      +Bucky Grice,    194 River Birch Lane,     Columbia SC 29206-4959
543871902      +Callaway,    PO Box 9002,    Carlsbad CA 92018-9002
543871903       Charlie Eadie,    201 Park Gate Circle,     Blythewood SC 29016
543871904      +Chris Baldwin,    6 S. Fork Place,    Columbia SC 29223-6036
543871905      +Chris Collins,    208 Austree Drive,     Columbia SC 29229-7535
543871906      +Chris Winchip,    205 Chancery Ln,    Columbia SC 29229-8874
543871907      +Christopher Culbertson,     364 Sterling Cove Rd.,    Columbia SC 29229-7839
543871908      +City of Columbia,    Water Customer Service,     1136 Washington Street,    Columbia SC 29201-3215
543871909      +Clarence Lewis,    230 Sepia Court,     Columbia SC 29229-7821
543871910      +Club Prophet Systems,     701 Russelton Road,    Cheswick PA 15024-1041
543871911      +Cory Corp,    240 Glenn Village Circle,     Blythewood SC 29016-8332
543871912      +Courtney Mungo,    2037 Wilkinson Dr.,     Columbia SC 29229-6857
543871913      +Dale Mason,    210 Plantation Dr.,    Blythewood SC 29016-8364
543871914      +Dan Spears,    133 Runneymede Dr.,    Blythewood SC 29016-9591
543871915      +Daniel Drake,    205 Holly Ridge Land,     Columbia SC 29229-9405
543871916      +Danielle Koelish,    437 Bosque Circle,     Blythewood SC 29016-7927
543871917      +Darilyn Alchermes,    105 Windermere Vilage Way,     Blythewood SC 29016-8281
543871918      +Darren Waquespack,    31 Harvest Moon C.t,     Blythewood SC 29016-9228
543871919      +Darryl Averyhart,    2173 Wilkinson St.,     Columbia SC 29229-8094
543871920      +David Chastain,    201 Holly Ridge Lane,     Columbia SC 29229-9405
543871921      +David Corn,    613 Sandfield Rd.,    Blythewood SC 29016-9557
543871922      +David Paulo,    290 Kings Grant Rd.,     Lugoff SC 29078-8889
543871923      +David Soude,    218 Maple Ridge Rd.,     Blythewood SC 29016-8392
543871924      +David Ziegler,    226 Glenn Village Circle,     Blythewood SC 29016-8332
543871925       Davin St. Rose,    8 Asheville Lane,     Blythewood SC 29016
543871926      +Derrick Tutt,    740 Garrett Way,    Columbia SC 29229-7471
543871927      +Divots Sportswear,    5903 Peachtree Industrial Blvd, Ste. A,      Norcross GA 30092-3400
543871928      +Dominion Energy,    PO Box 100255,    Columbia SC 29202-3255
543871929      +Donald Douglas,    1652 Lakeview Blvd.,     Hartsville SC 29550-9201
543871930      +Dorothy Collins,    208 Austree Drive,     Columbia SC 29229-7535
543871931      +Duayne Wright,    406 Beaumont,    Blythewood SC 29016-8277
543871932      +Dwight T. Hannah,    1 Cupola Ct.,    Blythewood SC 29016-8365
543871933      +E&D Enterprises, Inc.,     831 Veterans Road,    Columbia SC 29209-2329
543871935      +EconoBug,    PO Box 1282,    Lexington SC 29071-1282
543871936      +Ed Maag,    201 Louthian Way,    Blythewood SC 29016-7903
543871937      +Epoch Eyewear Milner Sports, LLC,     PO Box 1973,    Monument CO 80132-1973
543871938      +Eric Jette,    116 Royal Woods Rd.,     Columbia SC 29210-4464
543871939      +Ernie Hughes,    3333 Newberry Rd.,     Winnsboro SC 29180-6866
543871940      +Ewing Irrigation Products, Inc.,     3441 Harbour Drive,     Phoenix AZ 85034-0908
543871941      +First Palmetto Bank,    PO Box 430,     Camden SC 29021-0430
543871942      +Frank Mlcoch,    201 Louthian Way,    Blythewood SC 29016-7903
543871943      +Gamma Sports,    PO Box 644066,    Pittsburgh PA 15264-4066
543871944      +Gary Hollingsworth,    304 Club Colony Circle,     Blythewood SC 29016-8282
543871945      +Golf Cars of Columbia, LLC,     6131 Oleander Drive,    Wilmington NC 28403-4846
543871946      +Grant Whaley,    14 E. Canterbury Ct.,     Blythewood SC 29016-9103
543871947      +Gregg Krick,    26 Egremont Court,    Blythewood SC 29016-9227
       Case 20-02780-dd        Doc 9    Filed 07/08/20 Entered 07/09/20 00:31:45             Desc Imaged
                                       Certificate of Notice Page 4 of 6


District/off: 0420-3          User: admin                  Page 2 of 4                   Date Rcvd: Jul 06, 2020
                              Form ID: b309f2              Total Noticed: 175


543871948      +Gwen Hollingsworth,    304 Club Colony Circle,     Blythewood SC 29016-8282
543871949      +Helen Andrews,    1104 Wildewood Downs Circle,     Columbia SC 29223-4465
543871950      +Henry T. Cosby,    2307 Wilkinson Dr.,    Columbia SC 29229-6865
543871952      +J. Douglas Barnett,    Assistant US Attorney,     1441 Main Street, Ste 500,
                 Columbia SC 29201-2862
543871953      +Jacob Branham,    1268 Pinecrest Dr,    Lugoff SC 29078-9381
543871954       James McKenzie,    1666 Pine Grove Rd.,    Lugoff SC 29078
543871955      +Jamie Frazier,    303 Hudson St.,    Winnsboro SC 29180-1030
543871956      +Jamie Praylow,    205 Brooksprings Rd.,    Columbia SC 29223-5940
543871957       Janet O’Gorman,    813 Wieham Lane,    Columbia SC 29229
543871958      +Jeffrey Lindemann,    209 Louthian Way,    Blythewood SC 29016-7903
543871959       Jerald Green,    124 Farewell Way,    Blythewood SC 29016
543871960      +Jeremy Tong,    220 Plantation Pkwy,    Blythewood SC 29016-8364
543871963      +John Smith,    5 Winding Wood Ct.,    Blythewood SC 29016-7820
543871964      +John W. Gallai,    829 Sandmyrtle Circle,    Columbia SC 29229-8198
543871965      +John Williams,    195 Merrimont Dr.,    Blythewood SC 29016-6800
543871966      +Johnny Cunningham,    124 Murfield Ct.,    Blythewood SC 29016-9575
543871967      +Jonathon Swartz,    258 Glenvillage Cir,    Blythewood SC 29016-8332
543871968      +Kalpavalli Palaparthy,    16 Wading Bird Loop,     Blythewood SC 29016-5906
543871969      +Kenneth Koelish,    437 Bosque Circle,    Blythewood SC 29016-7927
543871970      +Kimberly Ziegler,    226 Glenn Village Circle,     Blythewood SC 29016-8332
543871971      +Lawrence Jeffery Lowe,    3 S. Canterbury Ct.,     Blythewood SC 29016-9128
543871972      +Lee Jordon,    1709 Barnwell St.,    Columbia SC 29201-2641
543871973      +Leomont Evans,    142 Runneymeade Dr,    Blythewood SC 29016-9593
543871974      +Margaret Brunez,    12 E. Wessex Way,    Blythewood SC 29016-9125
543871975      +Mark Brown,    463 Hilltop Place,    Columbia SC 29203-3916
543871976      +Mark Fochesato,    124 Avington Ln,    Columbia SC 29229-7038
543871977      +Mark J. Uggimo,    225 Muirfield Court E,    Blythewood SC 29016-9577
543871978      +Maurice Tilley,    15 Ashfield Ln.,    Blythewood SC 29016-9091
543871979      +Melissa Robins,    4 Rose Haven Ln,    Blythewood SC 29016-8233
543871980      +Michael Branham,    1414 Meadowview Dr.,    Lugoff SC 29078-9679
543871981      +Michael Castelluccio,    117 Wild Fern Rd.,     Columbia SC 29229-9448
543871982       Michael Shepard,    1310 Oakcrest Dr Apt 324,     Winnsboro SC 29180
543871983      +Michael Shields,    213 Waterville Dr.,    Columbia SC 29229-8140
543871984      +Mickey Dinkins,    4 Black Oak Ct.,    Blythewood SC 29016-9564
543871985      +Mike Branham,    1268 Pinecrest Dr.,    Lugoff SC 29078-9381
543871986      +Mike Manzi,    PO Box 1053,    Blythewood SC 29016-1053
543871987      +Mike Zokan,    1009 Cold Branch Dr.,    Columbia SC 29223-5541
543871988      +Modern Exterminating,    PO Box 622,    Columbia SC 29202-0622
543871989      +Oscar Rivera,    4 Saughtree Ln,    Elgin SC 29045-8375
543871990      +Palmetto Utilities,    1713 Woodcreek Farms Rd., Ste. A,     Elgin SC 29045-8140
543871991      +Patricia Maynard,    13 Beaver Creek Ct.,    Columbia SC 29223-7749
543871993      +Peggy Johnson,    2 Habersham Way,    Blythewood SC 29016-8295
543871994      +Peter Brunez,    12 E. Wessex Way,    Blythewood SC 29016-9125
543871996       ProTag America,    16 Barclay Hills Dr.,    Wilmington NC 28405-3338
543871997      +R&R Products,    3334 East Milber Street,    Tucson AZ 85714-2029
543871998       Rahshan Richardson,    239 Berkely Ridge Dr.,     Columbia SC 29229
543871999      +Randy Dinkins,    476 Indigo Ridge Dr.,    Columbia SC 29229-7156
543872000      +Richard Ruley,    132 Halling Dr.,    Columbia SC 29229-6520
543872001       Rick Garrin,    4 Papeswood Ct.,    Blythewood SC 29016
543872002      +Robert Gilligan,    302 Willow Winds Dr.,    Columbia SC 29210-4458
543872003      +Robert Jolly,    108 Catheant Circle,    Winnsboro SC 29180-1011
543872004      +Robert Knight,    970 Columbia Rd.,    Winnsboro SC 29180-1757
543872005      +Ron Lucas,    136 Freedom Dr.,    Lexington SC 29072-3803
543872006      +Ronald Blair,    1078 Pepper Ridge Dr.,    Lugoff SC 29078-9654
543872007      +Russ Utlak,    7 Lakemor Ct.,    Blythewood SC 29016-7841
543872008      +Russell King,    206 Caledonia Ct.,    Lugoff SC 29078-9776
543872009      +Sam Reynolds,    104 Windermere Village Way,     Blythewood SC 29016-8281
543872010      +Scott Barr Dinkins,    1329 Twenty Five Mile Creek Rd.,     Elgin SC 29045-9782
543872012      +Sean Buckley,    321 Beaumont Park Circle,    Blythewood SC 29016-8279
543872013      +Shaun King,    32 Harvest Moon Ct.,    Blythewood SC 29016-9229
543872014      +Simmons Irrigation Supply, Inc.,     PO Box 10,     Walterboro SC 29488-0001
543872015      +SiteOne Landscape Supply,     100 Sunbelt Road,    Columbia SC 29203-2617
543872016       Smith Turf & Irrigation,    5355 Golf Acres Drive,     Charlotte NC 28208
543872020      +Stacey Albowitz,    2503 Great North Rd.,    Winnsboro SC 29180-6946
543872021      +Stacy Hough,    208 Sandpine Circle,    Columbia SC 29229-7648
543872022      +Stan Collett,    2417 Anderson Ct.,    Elgin SC 29045-9004
543872023      +Stephen Alchermes,    105 Windermere Village Way,     Blythewood SC 29016-8281
543872024      +Stephen E Marsha,    14 Palm Crescent Ct.,    Blythewood SC 29016-7909
543872025      +Stephen Foster,    131 Lucky Ct.,    Elgin SC 29045-8127
543872026       Sterling Sand, LLC,    795 NC 73 Hwy,    West End NC 27376
543872028      +Steve Vanco,    309 Red Tail Dr.,    Blythewood SC 29016-7128
543872029      +Susie Watts,    325 Cartgate Cir,    Blythewood SC 29016-9239
543872030      +Ted Jones,    203 Favershem Lane,    Columbia SC 29229-7384
543872031      +Teresa Ziegler,    103 Roundtree Rd.,    Blythewood SC 29016-7311
543872032      +Terry Brown,    7 Fairway Lane,    Blythewood SC 29016-9499
543872033      +Terry Turnipseed,    115 S Queen St.,    Columbia SC 29205-3163
543872034      +Terry Watson,    709 Harbor Vista Dr.,    Columbia SC 29229-7438
543872035       Thomas Jackson,    9742 Hwy 34 E,    Ridgeway SC 29130
543872036      +Thomas Whiting,    344 Chelmsford Way,    Columbia SC 29229-7000
         Case 20-02780-dd             Doc 9     Filed 07/08/20 Entered 07/09/20 00:31:45                           Desc Imaged
                                               Certificate of Notice Page 5 of 6


District/off: 0420-3                  User: admin                        Page 3 of 4                          Date Rcvd: Jul 06, 2020
                                      Form ID: b309f2                    Total Noticed: 175


543872037            +Tirzah Harris,    294 Oleander Mill Dr.,    Columbia SC 29229-7138
543872038            +Tom Robins,    4 Rose Haven Ln.,    Blythewood SC 29016-8233
543872039            +Tom Zokan,    1009 Cold Branch Dr.,    Columbia SC 29223-5541
543872040            +Tony Casey,    14 Habersham Way,    Blythewood SC 29016-8295
543872041            +Trevor Sheehan,    237 Berkeley Ridge Dr.,    Columbia SC 29229-7427
543872042            +Tri State Pump & Control,    1162 Chastain Road,    Liberty SC 29657-9023
543872043            +Tyler Abernathy,    2312 Bee Ridge Rd.,    Columbia SC 29223-6824
543872044            +Tymere Zimmerman,    340 View Drive,    Blythewood SC 29016-7252
543872046            +Valerie Tong,    220 Plantation Pkwy,    Blythewood SC 29016-8364
543872047            +Wehnee Barlee,    12 Thornberry Ct.,    Columbia SC 29229-9609
543872048            +Will Black,    109 Cornwallis Drive,    Winnsboro SC 29180-1251
543872049            +William L. Morrison,    1006 Longtown Rd. E,    Blythewood SC 29016-9467
543872050            +Williw Lewis,    164 Fox Hill Drive,    Blythewood SC 29016-8740
543872051            +Wilson Barlee,    12 Thornberry Ct.,    Columbia SC 29229-9609
543872052            +Workers Compensation Commission,     PO Box 1715,   Columbia SC 29202-1715

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jane@mttlaw.com Jul 07 2020 00:48:58       Jane H. Downey,
                 Moore Taylor Law Firm, P.A.,    1700 Sunset Blvd,   PO Box 5709,     West Columbia, SC 29171
ust            +E-mail/Text: ustpregion04.co.ecf@usdoj.gov Jul 07 2020 00:49:12        US Trustee’s Office,
                 Strom Thurmond Federal Building,    1835 Assembly St.,    Suite 953,    Columbia, SC 29201-2448
intp            E-mail/Text: sheree_phipps@scb.uscourts.gov Jul 07 2020 00:49:23        US Bankruptcy Court,
                 Attn: Systems,    1100 Laurel Street,   Columbia, SC 29201-2423
543871934      +E-mail/Text: pattys@easypicker.com Jul 07 2020 00:49:39       Easy Picker Golf Products, Inc.,
                 415 Leonard Blvd N.,    Lehigh Acres FL 33971-6302
543871951       E-mail/Text: sbse.cio.bnc.mail@irs.gov Jul 07 2020 00:49:09       Internal Revenue Service,
                 PO Box 7346,   Philadelphia PA 19101-7346
543872017       E-mail/Text: tmcleod@dew.sc.gov Jul 07 2020 00:49:17
                 South Carolina Department of Employment,    and Workforce,    PO Box 8597,     1550 Gadsden Street,
                 Columbia SC 29202
543872018      +E-mail/Text: bankruptcy@sctax.org Jul 07 2020 00:49:21       South Carolina Department of Revenue,
                 PO Box 12265,   Columbia SC 29211-2265
543872019      +E-mail/Text: dl-csgbankruptcy@charter.com Jul 07 2020 00:49:38        Spectrum,    PO Box 70872,
                 Charlotte NC 28272-0872
543872045      +E-mail/Text: bankruptcyecf.shared@usfoods.com Jul 07 2020 00:49:19        US Foods, Inc.,
                 120 Longs Pond Road,    Lexington SC 29072-9376
                                                                                                TOTAL: 9

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
543871884          Angelina Dooley
543871961          John Bakhaus
543871992          Patrick Dooley
543872011          Scott Bottar
543872027          Steve Singletary
543871962       ##+John Coleman,    617 Calypso Ct.,   Chapin SC 29036-6140
543871995       ##+Peter Candela,    PO Box 614,   Blythewood SC 29016-0614
                                                                                                                    TOTALS: 5, * 0, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 08, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
       Case 20-02780-dd       Doc 9    Filed 07/08/20 Entered 07/09/20 00:31:45           Desc Imaged
                                      Certificate of Notice Page 6 of 6


District/off: 0420-3         User: admin                 Page 4 of 4                   Date Rcvd: Jul 06, 2020
                             Form ID: b309f2             Total Noticed: 175


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 6, 2020 at the address(es) listed below:
              Jane H. Downey   on behalf of Debtor   The Windermere Club, LLC jane@mttlaw.com,
               jessica@mttlaw.com;corey@mttlaw.com
              US Trustee’s Office    USTPRegion04.CO.ECF@usdoj.gov
              US Bankruptcy Court   mark_tyan@scb.uscourts.gov, Lisa_Huppertz@scb.uscourts.gov
                                                                                            TOTAL: 3
